Citation Nr: 1611735	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD and due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2014 the Board remanded the case for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that although the May 2014 Board remand referred the claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD, the AOJ has not addressed the issue.  Therefore, the matter is not before the Board.   

However, after a review of the record, the Board finds it must defer consideration of the Veteran's claims for entitlement to service connection for OSA and hypertension to allow the AOJ to consider the Veteran's claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD, as the claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD is inextricably intertwined with the claims for service connection for OSA and hypertension.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "inextricably intertwined," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, the Veteran asserts that his claims for OSA and hypertension are secondary to PTSD.  

Also, the Veteran authorized the release of records for Dr. C.P. and Dr. R.B. and the AOJ attempted to obtain the records.  According to a December 2014 report of contact, the medical facility was unable to give a turn-around time for a response as it depended on the size of the file.  Since it appears that records are available, the AOJ should again attempt to obtain the records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical records pertaining to the Veteran from Dr. C.P. and Dr. R.B.  See December 2014 VA Form 21-4142.  If an updated authorization form is necessary, request that the Veteran submit a completed authorization form or the records.  

2. Once the AOJ adjudicates the claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD, it should readjudicate the claims of entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD; and entitlement to service connection for hypertension, to include as secondary to PTSD and due to herbicide exposure.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




